Citation Nr: 1130193	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  05-41 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a cervical spine disability. 

3.  Entitlement to service connection for a cervical spine disability.

4.  Entitlement to a rating in excess of 20 percent for status post medial meniscectomy and collateral ligament repair with degenerative joint disease of the left knee. 


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active military duty from January 1972 to February 1976. 

The appeal comes before the Board of Veterans' Appeals (Board) from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Although the Veteran expressed disagreement with all of the issues decided in the January 2005 rating action, his substantive appeal limited the appeal to service connection for depression, reopening claims of service connection for low back and cervical spine disabilities, and an increased rating for a left knee disability.  Because a March 2008 rating decision granted service connection for major depressive disorder, the Veteran's appeal of that issue is satisfied and is no longer before the Board for consideration.  In August 2008, the Veteran testified at a Travel Board hearing before the undersigned; a transcript of this hearing is associated with the claims file.

The Board notes that the issue of whether new and material evidence was presented by the Veteran was before the RO for both the low back disability and cervical spine disability claims. However, regardless of the RO's prior actions in the course of claim and appeal, "the Board does not have jurisdiction to consider a claim which it previously adjudicated unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); 38 U.S.C.A. §§ 5108, 7104(b) (West 2002).  Although this claim does not involve a prior final denial by the Board but rather by the RO, the United States Court of Veterans Appeals has held that the same statutory reopening requirements apply to prior final RO decisions.  Suttmann v. Brown, 5 Vet. App. 127, 135 (1993).  Therefore, the Board is required by statute to review whether new and material evidence has been submitted to reopen the claim.  The Board in its February 2009 decision reopened the claim for service connection for a low back disability, and accordingly that claim for service connection is now before the Board as a claim on the merits.  The cervical spine disorder claim has not been previously reopened by the Board, and that issue is accordingly characterized as a request to reopen.  

The Board in February 2009 remanded all three of the above-listed claims on appeal, for additional development.  They now return to the Board for further review.  

The issues of entitlement to service connection for low back and cervical spine disabilities (the cervical spine disability claim having been reopened herein) and entitlement to an increased rating for status post medial meniscectomy and collateral ligament repair with degenerative joint disease of the left knee are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. A March 2000 Board decision denied service connection for a cervical spine disorder, and that decision was not appealed.  That was the last final decision, up to the present time, denying the Veteran's claim for service connection for a cervical spine disorder.

2. The evidence added to the record since the March 2000 Board decision denying service connection for a cervical spine disorder relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim for service connection for a cervical spine disorder.

CONCLUSION OF LAW

New and material evidence has been received since the last final decision denying service connection for cervical spine disorder; that claim is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

The Board herein grants the Veteran's appealed request to reopen his claim for service connection for a cervical spine disability. That reopened claim is the subject of the Remand, below.  Hence, to the limited extent of this request to reopen herein decided, there is no reasonable possibility that any notice or development assistance would further the claim.

II. General Laws and Regulations Governing Claims for Service Connection

Service connection may be granted for a disability resulting from injury or disease incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).

With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When a chronic disease in service is established, there is no requirement of an evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  Id.

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

III. Request to Reopen Claim for Service Connection for a
Cervical Spine Disability

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  See Kightly v. Brown, 6 Vet. App. 200 (1994).  Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented) will be evaluated, in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

The requirement of submitting new and material evidence to reopen a claim is a material legal issue that the Board is required to address on appeal.   Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).

When a claim to reopen is presented, a two-step analysis is performed.  The first step of which is a determination of whether the evidence presented or secured since the last final disallowance of the claim is 'new and material.'  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  Second, if VA determines that the evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist has been fulfilled. In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is not new and material, the inquiry ends and the claim cannot be reopened.

In determining whether the evidence is new and material, the credibility of the newly presented evidence is presumed.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam).  The Board is required to consider all of the evidence received since the last disallowance.  Hickson v. West, 12 Vet. App. 247, 251 (1999).

The Board notes that, in a recent case, the United States Court of Appeals for Veterans Claims (Court) found that the language of 38 C.F.R. § 3.156(a) created a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening." The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010).

Since that last prior denial by the Board in March 2000 of the claim for service connection for a cervical spine disorder, precedential decisions have allowed for lay evidence to support questions of nexus even where not otherwise supported by medical nexus evidence.   Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). Citing Buchanan and Jandreau, the Federal Circuit recently reiterated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The last prior final denial of the claim for service connection for a cervical spine disorder was a Board decision in March 2000, as discussed infra.  The Board now herein determines that evidence received since that determination is sufficient to reopen the claim.  

At a March 1995 hearing before an RO hearing officer, addressing a claim at that time for service connection for a cervical spine disorder, the Veteran testified to having recently undergone an MRI of the cervical spine and the back of the head, with findings of a degenerative condition.  The Veteran then testified to having received treatment for his cervical condition and headaches at VA, but provided no dates of treatment.  He then denied knowledge of any injuries to the cervical spine since service separation, and could only think of a diving accident in service when he injured his nose as potentially causing the cervical condition.  

Service treatment records include a July 1972 treatment record documenting the Veteran's striking of his nose when diving into a pool.  A medical practitioner noted swelling in the bridge of the nose and x-rays showing non-displaced fracture.   A July 1972 x-ray report verifies the nose fracture.  An August 1972 treatment record and associated x-ray report document a further injury and hairline fracture of the nose when the Veteran was reportedly accidentally bumped by his girlfriend.  

In a September 1973 service examination report (indicated on that report to be for purposes of service separation in January 1974, the Veteran's continued service thereafter notwithstanding), the examiner stated that he observed cervical region muscle spasms and averred that these may represent early arthritis or a disk condition.  Service treatment records in 1973 and 1974 indicate ongoing difficulties with neck stiffness and headaches, but with tension headaches suggested and a physical cause not otherwise identified.

A service separation examination in December 1975, while noting ongoing difficulties with headaches, identifies no disorder of the neck or cervical spine or of the spine generally.  

The claims file contains a record of VA orthopedic examination for compensation purposes dated in September 1992.  The Veteran then complained of difficulties including knee, back, and neck pain.  Subjectively, there was tenderness along the spine from C3 to C5.  X-rays obtained revealed multiple degenerative conditions at multiple levels from C3 through C7, as well as minimal retrolisthesis at C4.  The September 1992 VA examiner for compensation purposes assessed, pertinently, chronic postural strain of the lower cervical spine, but also, following his review of x-rays, assessed lower cervical spondylosis, degenerative disc disease from C5 to C7, and minimal retrolisthesis at C4.    

The claims folders do not contain medical records of post-service examination or treatment for the cervical spine prior to 1992, with two exceptions: a brief notation of normal contours and normal range of motion at a February 1979 VA examination for other compensation purposes, and March 1982 x-rays of the cervical spine showing flattening of the cervical curvature, some narrowing at C6-C7, and a suggestion of minimal foraminal encroachment at C6-C7.  A treatment record associated with this March 1982 x-ray report is not reflected in the claims file.  VA treatment records for the cervical spine contained within the claims file begin with a neurology treatment in March 1993 for a complaint of neck pain and associated headaches with these headaches reportedly occurring every other day.  The Veteran then reported having previously been treated by an arthritis clinic for low back pain and knee problems, with this his first visit to the neurosurgery department.  The Veteran reported, however, that the headaches had been persistent for years.  The examining physician assessed to rule out cervical radiculopathy.  

A VA cervical CT scan in April 1993 produced an assessment of C6-C7 foraminal narrowing secondary to Luschka joint degenerative joint disease, as well as a possible small herniated nucleus pulposus at that level on the right.

A June 1993 VA cervical MRI revealed ventral-extradural defects that were most prominent at C4-C5 and C5-C6, mostly related to osteophytic spurring and a possible superimposing herniated nucleus pulposus at C4-C5.  Spinal cord flattening at C4-C5 and C5-C6 was noted.     

Upon consultation evaluation in October 1993, cervical radiculopathy at C5-C6 on the left was assessed.  

Upon a VA follow up treatment in February 1994 when the Veteran complained that he could not live with the neck pain, the examiner noted that an April 1993 cervical CT had revealed questionable narrowing of the neural foramen on the right at C7-T1.  The treating medical practitioner noted that past physical therapy was of questionable benefit, with no benefit shown at the time administered but with the Veteran subsequently endorsing benefit.  The practitioner recommended that physical therapy not be continued indefinitely.  

The claims file reflects efforts to obtain records from the Homestead Air Force Base (AFB), based on the Veteran's report of having received treatment there post service and prior to receiving treatment from VA.  In a June 1994 submitted statement, the Veteran reported being notified that his retired medical records from Homestead AFB were on loan to the VA RO.  He also then asserted that after a hurricane in 1992 the records from the Homestead facility were temporarily relocated to the McDill AFB and later forwarded to "St. Louis," and that he had contacted St. Louis and was advised that the RO had the records.  The Veteran then requested copies of those records in furtherance of his claims.  However, the claims file does not reflect that the RO then had all Homestead AFB records.  

Associated with the claims file in April 1995 was a copy of a claim for the Veteran for service connection for various disabilities including a cervical condition.  On that document, the Veteran asserted having received treatment at Homestead AFB from 1976 to 1992.  Thus, the Veteran then asserted having undergone treatment from service up to 1992, which treatment was not reflected in obtained medical records.  However, the Veteran did not then assert that the treatment included ongoing treatment for cervical spine disability.  

The RO in April 1995 responsively sent a query letter to the McDill AFB requesting that a search be conducted for medical records of the Veteran.  However, a reply from McDill in April 1995 reportedly informed that no records had been found.  The claims file does contain (including particularly within volume 6 of the claims file) records of treatment between December 1980 and September 1993, inclusive of treatment obtained as post-service military medical care.

The RO in an August 1995 rating action denied reopening the claim for service connection for a cervical spine disability.  

In May 1999, prior to the Board's last prior denial of the cervical spine disorder claim in March 2000, the Veteran testified at a Board Central Office hearing including in support of his cervical spine disorder claim.  He then testified that originally his condition in service of neck pain and headaches was assessed as due to stress, and no disorder of the cervical spine was diagnosed in service, to his knowledge, beyond what was assessed at the September 1973 service separation examination.  Also at the hearing, the Veteran acknowledged treatment in September 1973 for a muscle spasm in the neck, but he asserted that he had no medical knowledge as to whether this was due to his diving accident in 1972.  He further testified that he was seen a number of times for neck problems in service between 1974 and 1976.  He testified that beginning in 1976 and for three-and-a-half years he was at first on TDRL (temporary duty retired list) for his left knee disability, and during that interval he received medical care at the Homestead AFB.  He testified that when he received medical treatment at Homestead AFB during that TDRL interval for the knee, he also complained a number of times about both his neck and headaches.  

The Board by a March 2000 decision denied the request to reopen the claim for service connection for a cervical spine disorder, based on the absence of new and material evidence to reopen that claim.  The Board then noted that the RO in its October 1992 final decision had denied the claim based on the absence of any indication that a current cervical spine disorder was related to any disease or injury incurred in service.  The Board observed that the  September 1992 VA examination report noted a history of treatment in service in 1973 for headaches and neck pain, with neck pain along C3 to C5 cervical spinous processes noted upon that examination.  The Board then asserted that evidence obtained since the October 1992 final denial did not "bear in any way on the claim for service connection for a cervical spine disorder."  Ultimately, the Board concluded that the Veteran's own statements were not cognizable as nexus evidence, and that medical evidence since the last prior final denial of the claim by the RO in October 1992 did not "establish a nexus" between service and current cervical spine disability.  

At his August 2008 hearing, the Veteran asserted that he began having neck problems and headaches in 1972 after an accident when diving in which he also broke his nose.  He then further testified that from the time of the diving injury, "I constantly complained of stiff neck, and neck pains and headaches throughout the rest of my term in the military." (hearing transcript, pg. 12)   However, service treatment records do not document cervical difficulties proximate in time to the nose fracture in July 1972 or to nose re-injury in August 1972.  Nonetheless, the Veteran in August 2008 testimony effectively asserted that he had neck difficulties on a regular basis beginning in service.  VA treatment records since the last prior denial by the Board in March 2000 also provide numerous findings of ongoing degenerative processes in the cervical spine not well-reflected in the record prior to that time.  For purposes of reopening the claim, the absence of documentation within medical records in years immediately post service of ongoing complaints referable to the neck or cervical spine is essentially immaterial, based on current case law, as discussed supra, which allows for reopening based on a low threshold of new evidence supportive of some necessary element of the claim.  Shade.  Thus, because the Veteran's current testimonial assertions of ongoing continuity of symptoms in service and post service are more expansive than past assertions of any such continuity, reopening of the claim for service connection for a cervical spine disability is warranted.  38 C.F.R. §§ 3.303(a), (b), 3.156(a).  


ORDER

The claim for service connection for a cervical spine disability is reopened, and the appeal is granted to that extent.  


REMAND

The Board here finds that the Veteran's claims for service connection for a low back disability and a cervical spine disability require remand based on noncompliance with prior Board remand instructions, and based on inadequacy of the present record for purposes of the Board's adjudication of the appealed claims for service connection for cervical and lumbar disabilities.  

The April 2010 VA examiner diagnosed lumbar spondylosis and assessed that it was not at-least-as-likely-as-not that the condition developed in service or was secondary to the Veteran's service-connected left knee disorder.  

The examiner also found that current spine disability including arthritis of the lumbar and cervical spine, was not at-least-as-likely-as-not directly related to service because the medical literature did not support such spinal arthritis having been caused by microtrauma or multiple microtraumas in service, and because ten years of such exposure is shown by that literature to be required for multiple microtraumas to result in lumbar spondylosis.  The examiner also noted that the Veteran's service history did not inform of any single high energy trauma that would support causation of subsequent degenerative changes to the spine.  The examiner explained that x-rays did not show advanced degenerative changes, and hence did not support long-standing trauma causative of post-traumatic arthritis.  The examiner further found, in effect, that the Veteran's left knee disorder was of insufficient impairment to ambulation or other functioning to have caused or aggravated a disorder of the Veteran's spine.  

Unfortunately, the April 2010 examiner relied on an inaccurate factual basis for his opinions addressing etiology of the Veteran's claimed cervical and lumbar spine disorders.  Specifically, the examiner stated, as a basis for an opinion of not at-least-as-likely-as-not related to service for both of these disorders, that that there was a "substantial gap from onset of symptoms to recent evaluations, beginning in 2007."  The examiner is somewhat unclear in this opinion, but he appears to suggest a substantial gap between symptoms in service and the next evaluation after service, with that next evaluation being in 2007.  However, as the Board noted in its February 2009 remand, post-service treatment and examination records reflect the presence of disorder or disability of the spine long prior to 2007.  A VA examination in February 1979 reflected the Veteran's account of an ongoing if intermittent low back disorder, with the most recent disabling episode nine months prior.  The February 1979 examiner observed minimal flattening of the lumbar lordosis and did not find other objective support for disability, but nonetheless assessed lumbar strain, apparently in part based on the Veteran's account of recurrent disability.  VA X-rays in February 1979 showed an increase in the lordic curvature of the lumbar spine but also a semi-horizontal sacrum, and the x-ray examiner assessed lumbosacral instability.  

VA treatment records include an April 1992 record of treatment for low back pain, with findings of sacroiliac tenderness and positive straight leg raising. 

As the Board observed in the above decision, the claims file contains a September 1992 VA orthopedic treatment record documenting x-rays and clinical findings supporting the presence of cervical spondylosis with degenerative disc disease of the cervical spine at multiple levels as well as associated symptomatic cervical spine disability.  
 
A further VA examination is in order to address the Veteran's lumbar and cervical disabilities, based on an appropriate review of the claims file.  The April 2010 VA examination must be deemed non-probative based on its reliance on the inaccurate factual premise of a gap in time between instances of symptomatic disability spanning from service up to 2007, as discussed supra.  A medical opinion based on an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

Additionally, VA's duty to assist includes providing a thorough and contemporaneous medical examination, which takes into account prior medical evaluations and treatment.  See 38 C.F.R. § 3.159(c)(4) (2010); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The April 2010 VA examiner's failure to consider above-noted past records of cervical and lumbar complaints, findings, and treatments requires an examination informed by a more thorough review of the record.  

Further VA examination is also required to fulfill the Board's prior remand instructions in February 2009, because the non-probative nature of the April 2010 VA examination report vis-à-vis the cervical spine claims leaves substantial deficiency in the development obtained pursuant to those February 2009 instructions.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008).   

Looking to the Veteran's left knee increased rating claim, the Board notes that the Court has held that when a diagnostic code provides for compensation based upon limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 (2010) must also be considered, and that an examination upon which the rating decision is based must adequately portray the extent of functional loss due to pain on undertaking motion, fatigue, weakness and/or incoordination.   DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The April 2010 VA examiner for compensation purposes, addressing the severity of the Veteran's left knee disorder, in response to the formatted examination query asking, "Problems with lifting and carrying, weakness or fatigue, decreased strength," simply stated, "lower extremity, pain."  This is clearly nonresponsive and inadequate as a response to such a DeLuca line of questioning, providing neither an answer nor an explanation for failure to answer.   The examiner did inform of an assessed level of impairment in performing various tasks such as chores, shopping, etcetera.  However, this does not serve as a substitute for DeLuca responses, because it provides no specific assessment or explanation of the impairment that is present in terms of pain on motion, fatigue, incoordination, or loss of strength.  

If an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for rating purposes.  38 C.F.R. § 4.2 (2010).  Once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).   Accordingly, based on the inadequacy of the April 2010 examination in addressing DeLuca issues, remand of this issue is also required for an additional examination.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide specific information as to any evidence of additional treatment or examination not yet associated with the claims file, including particularly as related to his claimed cervical and low back disabilities and his left knee disorder, and afford him the opportunity to submit any additional information or evidence in furtherance of his claims the subject of this remand.  

2.  With appropriate authorization, all treatment records not yet obtained, including from VA and private sources, should be obtained and associated with the claims file.  

3.  The RO/AMC should make further reasonable efforts, through appropriate channels, to obtain post-service records of treatment at military medical facilities or through TRICARE or its equivalent, including records of care reportedly obtained at Homestead AFB from 1976 to 1992.  This may include records of care received while on TDRL for three-and-a-half years beginning in 1976 and prior to effectuation of the Veteran's permanent military disability retirement.  All requests, responses, and records received should be documented and associated with the claims file.  

4.  Thereafter, afford the Veteran a new VA orthopedic examination by a qualified physician to address the nature and severity of disabilities of his left knee, and to address the nature and etiology as related to service of his cervical and lumbosacral disabilities.  The claims file, including a copy of this Remand and any additional evidence obtained, must be made available to the examiner for review.  All tests and studies deemed necessary by the examiner should be conducted, in order to obtain, as accurately as possible, a true picture of the nature and extent of the disorders present.  The tests and studies performed, and their results, should be discussed in the examination report. 

a.  The examiner should note that this examination of the left knee is necessitated by failure of the VA examiner, upon VA examination for compensation purposes in April 2010, to address questions of the extent of functional loss associated with left knee disability due to pain on undertaking motion, fatigue, weakness and/or incoordination, as required by DeLuca v. Brown, 8 Vet. App. 202 (1995).  The examiner should also note that this examination of the cervical and lumbosacral spine is necessitated by failure of the VA examiner, upon VA examination for compensation purposes in April 2010, to basis his opinions on an accurate medical history of the Veteran's cervical and low back disabilities, with that examiner instead erroneously basing his conclusions on the supposition that there was no evidence of symptomatic disability affecting these parts between service and 2007.  

The examiner should note that in fact the claims file contains records of treatment for medically supported disability following service including, for example, a February 1979 VA treatment for ongoing intermittent low back disability as support by February 1979 x-rays showing changes to the lumbar lordic curvature as well as a semi-horizontal sacrum, April 1992 VA treatment for low back pain with sacroiliac tenderness and positive straight leg raising, as well as September 1992 VA treatment for symptomatic cervical spine disability support by September 1992 x-rays showing cervical spondylosis with degenerative disk disease at multiple levels.  The examiner should also note records of cervical spine x-rays in March 1982, CT in April 1993, and MRI in June 1993.   The examiner should also note March 1982 x-rays of the cervical spine showing March 1982 x-rays of the cervical spine showing flattening of the cervical curvature, some narrowing at C6-C7, and a suggestion of minimal foraminal encroachment at C6-C7.

b.  The examiner's review of past examination records for the knees and the spine should include review of the most recent VA examination for compensation purposes addressing the knees and spine in April 2010, even though that examiner's opinions regarding etiology of cervical and lumbosacral disability are non-probative based on inaccurate factual premises addressing medical history (Reonal v. Brown, 5 Vet. App. 458, 461 (1993)), as just noted.  Current spine examination findings upon that examination should still be relied upon to support requested medical opinions.  The examiner must review the balance of the claims file including the other examination and treatment records, as well as submitted statements.  

c.  Regarding the left knee, the examiner should address clinical evidence that may serve to support (or not support) findings of range of motion and stability or instability or other limitations in functional use of the left knee.  

The examiner must also address factors affecting the knee as discussed in DeLuca v. Brown, 8 Vet. App. 202 (1995), of pain on undertaking motion, fatigue, weakness, and/or incoordination.  Explain any findings in terms of additional limitation of motion including with repetitive motion and due to any of these factors, and reconcile these with other pertinent findings.

d.  The examiner is advised that, to the extent deemed relevant and credible, lay statements may be used to support a diagnosis/nexus opinion or an assessment of severity of disability.  The examiner should explicitly state his or her conclusions regarding the Veteran's credibility with regard to assertions relevant to his claimed left knee disability and its severity, and cervical and lumbosacral spine disabilities and their etiology.  In that regard, the examiner should address the extent to which the Veteran's complaints of symptoms or impairment in functioning as associated with his left knee disability are consistent or inconsistent with or are explained by or not explainable by objective findings.  The examiner should explain any conclusions as to the actual level of impairment, and actual level of work impairment or functional impairment due to left knee disability. 

Also regarding credibility, the examiner should address the extent to which the Veteran's current and past self-reported histories of disabilities of the cervical and lumbosacral spine are consistent or inconsistent with or are explained by or not explained by current and past medical findings.  However, the examiner must also note that past intervals during which there is no record of treatment should not be used to summarily discount self-reports of ongoing disability.  Rather, in the absence of evidence contradicting or impeaching the credibility of the Veteran's lay statements of past history of disability, those lay statements should generally be accepted as supportive of the medical history asserted.  

e.  The examiner should also note and address any non-organic findings, psychogenic overlay, Waddle signs, etc. Address how these may (or may not) be reconciled with findings upon physical examination including ranges of motion, pain on motion, and further limitations, including the DeLuca factors.  The examiner is advised, in this regard, that recent Court cases have implicitly required the Board to directly address the credibility of the Veteran, in order to weigh the Veteran's symptom complaints in the Board's consideration of evidence to support disability claims.  Hence, the medical support for or against the credibility of the Veteran in his assertions related to disability must be addressed.

f.  Separately for each identified disorder of the cervical and lumbosacral spine, the examiner should also carefully review the Veteran's documented clinical history in service and post service, including treatment and examination records as well as submitted medical and lay statements.  Following this review, examination of the Veteran, and any necessary tests or studies, the examiner should opine as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the current disorder developed in service or is otherwise causally related to service.  In so doing, the examiner should address the significance of objective, symptomatic disability over the post-service period, to the extent supported by the evidentiary record, such as the implications of the changes to the lumbar lordic curvature and the semi-horizontal sacrum , both as found upon VA x-rays in February 1979 (relatively close in time to service), a February 1979 x-ray examiner's assessment of lumbosacral instability, and VA cervical spine scans obtained in September 1992 with findings including spondylosis and degenerative disk disease at multiple levels.  The examiner should address questions of both chronicity of cervical or lumbar disease processes from service to the present, and continuity of symptoms of cervical or lumbar disability from service to the present.  

g.  Separately for arthritis of the cervical and lumbosacral spine, if present, the examiner should address whether (if not otherwise found to be causally related to service) the arthritis is clinically shown to have been present to a disabling degree within the first post-service year (the year beginning upon the Veteran's separation from service in February 1976).

h.  All opinions provided should include discussion of specific evidence of record.  The examiner must set forth the complete rationale underlying all conclusions drawn and all opinions expressed.  The conclusions of the examiner should reflect review of the claims folder, and the discussion of pertinent evidence.  If some questions posed cannot be answered, the examiner must provide a complete explanation why each such question cannot be answered.

5.  Thereafter, readjudicate the remanded claims de novo.  As to rating the knee, readjudicate the claim to consider whether a separate rating for limitation of motion based on arthritis (DC 5010-5003) is warranted; and whether a separate rating for limitation of motion under Diagnostic Code 5260 and 5261 is warranted.  See VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98 (August 14, 1998), 63 Fed. Reg. 56,704 (1998); and VAOPGCPREC 9-2004 (September 17, 2004).   
 
If any benefit sought by the remanded claims is not granted to the Veteran's satisfaction, provide him and his representative with a Supplemental Statement of the Case and an appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


